McBRIDE, C. J.
Under the provisions of Section 550, subdivision 4, L. O. L., the appeal was perfected on January 19,1918, this being five days after the last undertaking was filed. The appellant then had thirty days within which to file his transcript in this court, which time would have expired on February 18, 1918. The extension was granted on the sixteenth day of February and was, therefore, two days before the expiration of the period allowed by law. The transcript was filed here on March 15, 1918, and was within time.
Motion Overruled.